Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.2 IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE ) HEXION SPECIALTY CHEMICALS, INC., et al. , ) ) September 5, 2008 Plaintiffs-Counterclaim Defendants, ) ) C.A. No. 3841-VCL v. ) ) Public Version HUNTSMAN CORP., ) ) Defendant-Counterclaim Plaintiff. ) ) PRE-TRIAL BRIEF OF PLAINTIFFS-COUNTERCLAIM DEFENDANTS POTTER ANDERSON & CORROON LLP OF COUNSEL: Hercules Plaza 1313 North Market Street, 6th Floor WACHTELL, LIPTON, ROSEN & KATZ 51 West 52nd Street New York, New York 10019 Telephone: (212) 403-1000 Facsimile: (212) 403-2000 SUSMAN GODFREY LLP Suite 5100 1000 Louisiana Houston, Texas 77002 Telephone: (713) 651-9366 SNOW CHRISTENSEN & MARTINEAU 10 Exchange Place Salt Lake City, Utah 84111 Telephone: (801) 521-9000 Wilmington, Delaware 19801 Telephone: (302) 984-6000 Facsimile: (302) 658-1192 Attorneys for Plaintiffs-Counterclaim Defendants September 2, 2008 TABLE OF CONTENTS Page Preliminary Statement 1 Statement of Facts 6 A. The parties 6 B. Hexion-Huntsman-Apollo hold their initial merger talks 6 C. Hexion and Huntsman again consider a transaction and conduct due diligence 7 D. Huntsman senior management shapes the presentations of divisional business outlooks 8 E. Hexion prepares its own projections based upon Huntsmans pre-signing forecast 10 F. The parties negotiate a merger agreement 11 G. Huntsman decides to accept a higher price from Hexion and assume a greater risk that the deal would not close 15 H. Hexion works toward consummation of the merger 19 I. Huntsmans business and financial condition deteriorate between signing and the filing of this action 20 1. Huntsmans Pigments business begins to decline immediately after signing 20 2. Huntsmans Textile Effects business begins to decline after signing and drops dramatically in the first quarter of 2008 21 3. Huntsmans net debt increases dramatically 22 J. April 22, 2008 23 K. Huntsman and its advisors at Merrill Lynch consider solvency and MAE issues 25 L. Hexion conducts a more thorough analysis of solvency and consults with Duff & Phelps 27 M. Hexion and Apollo lose faith in Huntsmans management and its projections 29 N. Hexions board retains Duff & Phelps to provide a formal solvency opinion 32 i O. The meeting on Textile Effects in Everberg, Belgium 34 P. June 18: The Hexion board concludes that it must give Huntsman notice 34 Q. Huntsmans board extends the Termination Date without any good faith objective basis for doing so 36 R. The banks consider solvency 40 S. Huntsman has now experienced over a year of significantly impaired earnings and increased net debt 40 T. Huntsman develops its July 25 revised projections 43 U. Hexion continues to work toward consummation of the merger, in the event it is necessary 45 Argument 46 I. Hexions Liability to Huntsman is Limited to $325 Million, Even if no Company Material Adverse Effect has Occurred 46 A. The banks would be justified in concluding that the combined company would be insolvent under all three solvency tests 47 1. Balance sheet 49 a. DCF method 50 b. Comparable public company and comparable transaction methods 53 2. Ability to pay debts when due 54 3. Capital adequacy 56 4. There will be a financing failure 59 B. Hexions liability is limited to $325 million absent a knowing and intentional breach 59 C. Huntsmans claims of knowing and intentional breaches of covenants are meritless and irrelevant 61 1. Hexion did not breach any of the covenants in Sections 5.12 and 5.13 61 2. No knowing and intentional breach was committed 68 3. In any event, no breach of covenant caused the failure to consummate 70 ii D. The allegations of breach of an implied obligation of good faith and fair dealing are irrelevant and meritless 72 II. Huntsman has Suffered a Material Adverse Effect 73 A. The applicable contract provisions 73 B. Huntsman has suffered an MAE as defined by the Merger Agreement 75 1. Huntsmans underperformance is attributable to fundamental problems in two of Huntsmans divisions: Pigments and Textile Effects 78 2. The increase in Huntsmans debt has also contributed to the MAE in its business 79 3. Huntsmans attempts to explain away the deterioration in its business cannot be squared with the evidence that will be adduced at trial 79 III. The Termination Date under the Merger Agreement was July 4, 2008, and Will Not Be October 2, 2008 81 Conclusion 84 iii TABLE OF AUTHORITIES Page Cases Allied Capital Corp. v. GC-Sun Holdings, L.P. , 910 A.2d 1020 (Del. Ch. 2006) 71n Anglo Am. Sec. Fund, L.P. v. S.R.
